DETAILED ACTION
In response to the Preliminary Amendments filed on January 28, 2021, claims 1-282 are cancelled and claims 283-340 are newly added. Currently, claims 283-340 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “container 6605” in instant [0900] should be recited as --container 6650--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 283-340 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 283, 304, and 323, the recitations of “a proximal head” is considered to be new matter because this is the first recitation of the limitation. The instant specification does not provide sufficient disclosure for a proximal head of a proximal knob. Therefore, the limitation appears to be new matter. However, as best understood from the instant disclosure on the operation of the embodiment of Figs. 66-82, it appears that the closest feature to being a proximal head of knob 6602 is the threaded proximal end portion of knob 6602 engaging with grip 6601 illustrated in instant Fig. 67. 
Regarding claims 286, 307, and 324, the recitations of “limits motion of the boss, relative to the knob, to motion that is directed away from the head and parallel to the axis” appears to contradict the above interpretation for the proximal head because the instant disclosure does not appear provide sufficient support for an interference between the boss and the interpreted “head” to limit the motion of the boss to being away from the interpreted “head”. Therefore, appropriate clarification and citation of support for these limitations are required.
Claims 284-303, 305-322, and 324-340 are rejected for incorporating the above issues of new matter through their respective claim dependencies.

Allowable Subject Matter
Although the claims appears to contain new matter as explained above, it is noted that the features of knob 6602 and collar 6605 with boss 6842 as illustrated in Figs. 67-69 with operations illustrated in Figs. 70-82 are novel over the prior art (see PTO 892 for the closest prior art). It is suggested that applicant consider amending the claims to clarify the new matter issue above and with supported specifics of knob 6602 and its cooperation with collar 6605.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783